DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10, 16 and 17-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mino et al. (U.S. Patent Application Publication 2010/0220500, hereafter Mino).
Claim 1: Mino teaches a power conversion device (Figure 1) comprising: 
an inverter having a full-bridge configuration (S1-S4), in which a first leg (S1, S2) and a second leg (S3, S4) are connected in parallel and are each formed by connecting, in series, switching elements forming an upper arm (S1, S3) and a lower arm (S2, S4), the first leg and the second leg are connected in parallel to a DC power supply (5), and a connection point between the upper arm and the lower arm of the first leg and a connection point between the upper arm and the lower arm of the second leg serve as output terminals for AC voltage (to 6); 

a rectification circuit (10-13) connected to a secondary side of the transformer; and 
a control unit (7-9) for turning on/off each of the switching elements, wherein 
the control unit alternately provides a first power transmission period in which the switching element of the upper arm of the first leg and the switching element of the lower arm of the second leg in the inverter are turned on at the same time (t1; Figures 2-4), and a second power transmission period in which the switching element of the lower arm of the first leg and the switching element of the upper arm of the second leg in the inverter are turned on at the same time (t3; Figures 2-4), 
the control unit provides a first power non-transmission period (t2) in which all the switching elements are turned off, between the first power transmission period and the second power transmission period, and provides a second power non-transmission period (t4) in which all the switching elements are turned off, between the second power transmission period and the first power transmission period, andPreliminary Amendment 
the control unit performs control so as to change a length of the first power non-transmission period and a length of the second power non-transmission period every switching cycle, while setting a total length of the first power non-transmission period and the second power non-transmission period to be constant([0064]-[0070]), and 
the control unit performs control so as to gradually increase a length of the first power non-transmission period or a length of the second power non-transmission period ([0064]-[0070]).  

Claim 2: Mino further teaches that the control unit performs control to start ([0058]) and gradually increase the length of the first power non-transmission period or the second power non-transmission period every switching cycle from zero or a length of a dead time ([0059], [[0066]).  

Claim 20: Mino further teaches that the control unit performs control to change the length of the first power non- transmission period or the second power non-transmission period by a predetermined unit time ([0066]).   

Claim 4: Mino further teaches that the control unit performs control to change the length of the first power non-transmission period or the second power non-transmission period by a predetermined unit time ([0066]).  

Claim 5: Mino further teaches that the unit time is shorter than a cycle of a resonant voltage waveform occurring on drain-source voltage of each switching element ([0065]).  

Claim 18: Mino further teaches that the predetermined unit time is constant in respective switching cycles ([0065], [0066]).

Claim 17: Mino teaches a power conversion device (Figure 1) comprising: 

a transformer (6) having a primary side connected to the output terminals for the AC voltage (output of S1-S4); 
a rectification circuit (10-13) connected to a secondary side of the transformer; and 
a control unit (7-9) for turning on/off each of the switching elements, wherein 
the control unit alternately provides a first power transmission period (t1; Figures 2-4) in which the switching element of the upper arm of the first leg and the switching element of the lower arm of the second leg in the inverter are turned on at the same time, and a second power transmission period (t3) in which the switching element of the lower arm of the first leg and the switching element of the upper arm of the second leg in the inverter are turned on at the same time, 
the control unit provides a first power non-transmission period (t2) in which all the switching elements are turned off, between the first power transmission period and the second power transmission period, and provides a second power non-transmission period (t4) in which all the switching elements are turned off, between the second power transmission period and the first power transmission period, 

the control unit performs control so as to gradually decrease a length of the first power non-transmission period or a length of the second power non-transmission period ([0064]-[0070]).  

Claim 3: Mino further teaches that the control unit performs control to start ([0058]) and gradually decrease the length of the first power non-transmission period or the second power non-transmission period from a length obtained by subtracting the length of the first power transmission period and the length of the second power transmission period from a length of the switching cycle, or a length obtained by subtracting the length of the first power transmission period, the length of the second power transmission period, and the length of the dead time from the length of the switching cycle ([0065]-[0066]). 

Claim 21: Mino further teaches that the control unit performs control to change the length of the first power non-transmission period or the second power non-transmission period by a predetermined unit time ([0066]).

Claim 19: Mino teaches a power conversion device (Figure 1) comprising: 
an inverter having a full-bridge configuration (S1-S4), in which a first leg (S1, S2) and a second leg (S3, S4) are connected in parallel and are each formed by connecting, 
a transformer (6) having a primary side connected to the output terminals for the AC voltage (from S1-S4); 
a rectification circuit (10-13) connected to a secondary side of the transformer; and 
a control unit (7-9) for turning on/off each of the switching elements, wherein 
the control unit alternately provides a first power transmission period (t1; Figures 2-4) in which the switching element of the upper arm of the first leg and the switching element of the lower arm of the second leg in the inverter are turned on at the same time, and a second power transmission period (t3) in which the switching element of the lower arm of the first leg and the switching element of the upper arm of the second leg in the inverter are turned on at the same time, 
the control unit provides a first power non-transmission period (t2) in which all the switching elements are turned off, between the first power transmission period and the second power transmission period, and provides a second power non-transmission period (t4) in which all the switching elements are turned off, between the second power transmission period and the first power transmission period, 
the control unit performs control so as to change a length of the first power non-transmission period and a length of the second power non-transmission period every 
the control unit calculates a start phase of one of the first power non-transmission period and the second power non-transmission period (start of t2), controls the length of the first power non-transmission period or the second power non-transmission period while setting the total length of the first power non-transmission period and the second power non-transmission period to be constant ([0066]), searches for a point that minimizes loss in the switching elements, and performs operation at the point that minimizes the loss ([0028]), 
the control unit performs control to change the length of the first power non- transmission period or the second power non-transmission period by a predetermined unit time ([0065], [0066]), and 
the unit time is shorter than a cycle of a resonant voltage waveform occurring on drain-source voltage of each switching element ([0065], [0066]).

Claim 10: Mino further teaches that the control unit controls the start phase of one of the first power non-transmission period and the second power non-transmission period so as to increase the one of the first power non-transmission period and the second power non-transmission period from zero or the length of the dead time, and searches for the point that minimizes the loss in the switching elements, by hill climbing ([0028], [0065], [0066], [0070]).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 12, 15, 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mino in view of Takeshima et al. (U.S. Patent Application Publication 2014/0028092, hereafter Takeshima).
Claims 6, 22 and 23: Mino teaches the limitations of claims 2, 4 and 17 above. Mino does not specifically teach a detection circuit for detecting at least one of voltage and current on at least one of an input side of the inverter and an output side of the rectification circuit. Takeshima teaches a detection circuit (3, 2c, 2d; Figure 1) for detecting at least one of voltage and current on at least one of an input side of the inverter and an output side of the rectification circuit, wherein the control unit (30 of Takeshima and 7 of Mino) controls the length of the first power non-transmission period and the length of the second power non-transmission period on the basis of the switching cycle ([0065]-[0066] of Mino), a detection value of at least one of the voltage and the current detected by the detection circuit (via 3, 2c, 2d of Takeshima), and a predetermined target value for the detection value (Abstract of Takeshima). It would 

Claim 11: Mino teaches the limitations of claim 19 above. Mino does not specifically teach a detection circuit for detecting at least one of voltage and current on at least one of an input side of the inverter and an output side of the rectification circuit. Takeshima teaches a detection circuit (3, 2c, 2d; Figure 1) for detecting at least one of voltage and current on at least one of an input side of the inverter and an output side of the rectification circuit, wherein the control unit (30 of Takeshima and 7 of Mino) controls the start phase of the first power non-transmission period or the second power non-transmission period so that the input current is minimized (t2, t4, [0028] of Mino). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the detection circuit taught by Takeshima in the circuit of Mino to reduce power loss ([0012]).
 
Claim 12: Mino teaches the limitations of claim 19 above. Mino does not specifically teach a detection circuit for detecting at least one of voltage and current on at least one of an input side of the inverter and an output side of the rectification circuit. Takeshima teaches a detection circuit (3, 2c, 2d; Figure 1) for detecting at least one of voltage and current on at least one of an input side of the inverter and an output side of the rectification circuit, wherein the control unit (30 of Takeshima and 7 of Mino) controls the start phase of the first power non-transmission period or the second power non-

Claim 15: Mino teaches the limitations of claim 19 above. Mino does not specifically teach a capacitor in parallel to at least one of the switching elements. Takeshima teaches a power conversion device (Figure 1) comprising a capacitor (4a, 4b) in parallel to at least one of the switching elements (S1-S4 of Mino). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the capacitor taught by Takeshima in the circuit of Mino to reduce power loss ([0012]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mino in view of Sakaguchi (U.S. Patent Application Publication 2008/0088268).
Claim 13: Mino teaches the limitations of claim 19 above. Mino does not specifically each a temperature detector. Sakaguchi teaches a power conversion device (Figure 1) comprising a temperature detector (10) for detecting a temperature of at least one of the switching elements included in the inverter, wherein on the basis of a detection signal from the temperature detector, the control unit controls the start phase of the first power non-transmission period or the second power non-transmission period so that the temperature of the switching element is minimized (by adjusting Ton; Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .   

  Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842